                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION


 DEWAYNE ONEAL GIBSON,                     )
                                           )
              Plaintiff,                   )
                                           )
       v.                                  )   CIVIL ACTION NO. 5:17-CV-423 (MTT)
                                           )
 BIBB COUNTY LAW ENFORCEMENT               )
 CENTER, et al.,                           )
                                           )
              Defendants.                  )
                                           )

                                       ORDER

      United States Magistrate Judge Charles H. Weigle recommends that the

Defendants’ motion for summary judgment (Doc. 28) be granted. Doc. 36. Gibson has

not objected to the Recommendation. Pursuant to 28 U.S.C. § 636(b)(1), the Court has

reviewed the Recommendation for clear error. Having done so, the Court accepts and

adopts the findings, conclusions, and recommendations of the Magistrate Judge. The

Recommendation (Doc. 36) is ADOPTED and made the order of this Court. The

Defendants’ motion for summary judgment (Doc. 28) is therefore GRANTED.

Accordingly, the Plaintiff’s complaint is DISMISSED with prejudice.

      SO ORDERED, this 9th day of January, 2019.

                                        S/ Marc T. Treadwell
                                        MARC T. TREADWELL, JUDGE
                                        UNITED STATES DISTRICT COURT
